On February 25, 1994, the defendant was sentenced to Montana State Prison for the term of ten (10) years for the offense of Bail Jumping (Felony) to run consecutively with the sentence received in criminal cause number DC 93-154. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings for a total of 68 days. It is recommended that defendant be evaluated for transfer to the secured unit at the Montana State Hospital, Warm Springs, Montana, for treatment devised to aid defendant to overcome problems defendant has had much of his entire life. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute *9446-18-236, M.C. A. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court. The execution of the last five (5) years of said prison sentence this day imposed on said defendant, as hereinabove set forth, be, and the same hereby is suspended, and said defendant is hereby placed on probation for the last five (5) years of said period of ten (10) years to run consecutively with the sentence recieved in criminal cause number dc 93-154, and the court retains jurisdiction of said defendant in the above-entitled cause during the entire term of said imprisonment above-mentioned, and the last five (5) years of said prison sentence is suspended upon condtions as listed in the Feb. 25,1994 order suspending sentence.
Done in open Court this 13th day of October, 1994.
SIGNED this 22nd day of November, 1994.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Ronald Looman for representing himself in this matter.